Opinionby
Mb. Justice Dean,
As concerns the history of this case it is precisely the same as that of the Commonwealth v. John Biddle, appeal from the same court, in which an opinion has been handed down this day. We have examined carefully the assignments of error. The first is the same as that in appeal of John Biddle which we there discussed. The second was also substantially passed upon in that case. The third, fourth and fifth have no merit; the commonwealth sought to show by an accomplice, Dorman, the intimate relations between him and defendant at the time of the murder of Kahney, and the burglary at his house, and also, that the relation had commenced before that date. In narrating this intimacy, Dorman incidentally touched on other crimes committed by them in concert. The commonwealth did not seek to prove these independent crimes, but Dorman’s narrative of their long continued intimacy and confederacy could not have been connectedly given without mentioning them. A reading of Dorman’s testimony shows no attempt on part of the commonwealth to elicit evidence of other independent crimes, and the witness only touched upon them in a general way. The court could not prevent this, as there was no offer to prove these particular acts ; the offer was to prove intimacy and confederacy antedating the Kahney burglary,
As to the evidence showing that Edward Biddle shot to death one of the officers who attempted to arrest him, the commonwealth had a right to show the arrest and the conduct of Biddle when it was made. If that showed a second murder that was Biddle’s fault, in committing it, not the commonwealth’s in proving the arrest.
All the assignments of error are overruled and the judgment of the oyer and terminer is affirmed. Let the record be remitted to the court below that the judgment may be carried into execution according to law.